Title: To James Madison from William Pinkney, 31 December 1807
From: Pinkney, William
To: Madison, James



private
Dear Sir,
London, Decr. 31, 1807.

I have the pleasure to send you, at the same Time with this Letter, a packet of Newspapers, a Duplicate of an Exposition lately published here of the orders of Council, the second part of a flimsy publication on the maritime Rights of G. B., and my public Dispatch of the 29t. Instant.
In my Letter of the 23d. of last month (of which a Triplicate is enclosed in the Dispatch above mentioned) there was a slight Error, arising from extreme Haste, in the paragraph which relates to the Construction of the 5th. Article of the French Decree considered as a municipal Rule.  The Error is corrected in the Triplicate by the omission of the Words "while without it no office can be assigned to the 7th. & 8th."
Accounts from America begin to be regarded here with great Interest, and to be remarked upon in rather in an altered Tone.  I confess that I expect them myself with peculiar Anxiety, altho without a particle of Doubt.  The attitude which our Government is now to take will fix our Destiny forever; and my Trust is strong & confident that both will be worthy of the high Name of our Country.
In my public Letters I have ventured to intimate my opinions as to the Conduct which the Crisis demands from us.  You will excuse me, I am sure, if in a private Letter I speak with more Freedom.  It will, I sincerely hope, be the solemn Conviction of every man in America (as it is mine) that it has become impossible, without the entire Loss of our Honor and the Sacrifice of every thing which it is our Duty to protect, to submit in the smallest Degree to that extravagant System of maritime oppression (proceeding more from Jealousy of our rising Greatness than from the motives actually avowed) by which G. B. every Day exemplifies in various modes the favorite Doctrine of her infatuated Advisors, that Power & rightful Dominion are equivalent Terms.
No man can deprecate War upon light & frivolous Grounds more than I should do.  But if War arises out of our Resistance to this pernicious Career of Arrogance & Selfishness, which, while it threatens our best Interests with Ruin, is even more insulting than it is injurious & more humiliating than it is destructive, can it be doubted that our Cause is a just one, or that we shall be able & willing to maintain it as a great & gallant nation ought to do?
I have read, not without Indignation, in American Newspapers & Pamphlets, that we are too feeble to assert our Honor against the power of G. B. or to defend ourselves against her Encroachments.
This Slander is not believed by those who publish it; but if it were true, instead of being immeasurably false, there are Bounds to Submission, beyond which even the feeble can submit no longer.  Our Govt. has shewn a laudable Solicitude for Peace with all the World, & has acted wisely in its Efforts to preserve it.  But the Time has arrived when it seems to be certain that we must either yield up all that we prize, of Reputation, of Fortune, & of Power, to the naval Despotism of this Country, or meet it with Spirit & Resolution; if not by War, at least by some Act of a strong & decisive Character.
The argument against Resistance to British Aggressions, founded upon supposed Danger from France if G. B. shd. be greatly weakened by that Resistance, proves too much, & is otherwise false in Fact and in Reasoning.  Without being blind to the enormous Power & other dangerous Attributes of the French Government, I am persuaded that we have little to fear from France, and that it is practicable (as it is most emphatically our Interest) to be at Peace, without identifying ourselves, with her.
It may be admitted, however, that France is a Subject of Apprehension to America as well as to Europe; but are we on that Account to suffer with Patience every Wrong which Great Britain, stimulated by the Jealousy of her Merchants, or the avarice of her Navy, or the Pride of conscious Power, chooses to inflict upon us?  Such a State of abject Slavery to our Fears, such a tame Surrender of our Rights, as the Price of British Protection against possible & contingent Peril, would be a thousand Times more degrading than if we were now, in the Maturity of our Years, to return Openly to the Dependance of our Colonial Infancy upon the Guardianship of the Parent Country.  If we once listen to this base and pusillanimous Suggestion, we have passed under the Yoke & are no longer a nation of Freemen; we shall not only be despised & trampled upon by all the World, but, what is of infinitely more Importance, we shall despise ourselves; France will justly become our irreconcileable Enemy, and G. B. will only be encouraged & enabled to stab to the Heart the Prosperity which she envies, and the Power which she begins to dread.  By a different Course, that which suits with the manly Character & the great Resources of the American people, we shall shew that we rely on ourselves for Protection.  We shall maintain, with the Gallantry & Firmness which have heretofore characterized us, our Station among the powers of the Earth.  We shall check, while there is yet Time, the Usurpations of G. B. without destroying her salutary Strength.  We shall diminish our Dependance upon Europe by learning to supply our own Wants, and, while we give no Cause of present Hostility to France, we shall encrease, by the necessary Organization & Developement of our Means of Defence, our Security from Molestation from that & every other Quarter.
The Picture lately drawn by some American Politicians of the Sufferings, which a War with G. B. is to bring upon us, is such gross & ridiculous Exaggeration that it can hardly deceive even the thoughtless or the timid.  Great Britain will herself feel the tremendous Effects of such a Contest; and I venture to prophecy will soon seek to end it; but her late orders of Council will injure us in Peace as much as she can ever hope to injure us by War.
I will not pursue this Subject farther, lest I should compose a Speech, instead of writing a Letter.
I have acknowledged in a P. S. to my Letter of the 29th. the Receipt of your Letter to Mr. Monroe of the 21. of October.  I had read in the English Newspapers, before Mr. Monroe’s Departure, of the Trial & Execution of Radford, & of the Trial of the other three Seamen, but not of their punishment.  I do not know whether Mr. Rose’s Instructions will enable him to offer any suitable Attonement for this Consummation of the Guilt of Berkeley.  The principal Facts were known before the Statira sailed, & were perhaps suggested by Mr. Monroe to this Govt. as calculated to influence the nature & Extent of the Reparation.
At any Rate it will not now be proper that I should move in this affair without farther Instructions.
The opposition in the approaching Session of Parliament will be extremely active, particularly in the House of Lords, where the late Ministers have more ability than in the Commons.  The Field is ample & the Topics interesting.  The Emigration of the Royal Family of Portugal has caused much idle Exultation here; but the sober Estimate now made of the Advantages to G. B. from that Event is not quite so brilliant as the earlier Calculations.
It is whispered that the late Schism in the Cabinet took its Rise in a Wish to bring Lord Grenville into Power.  He could not return while the Catholic Question remained as he left it; and hence an attempt (by Mr Canning as it is said) to prevail upon the King to relax upon that Point.  The King was inflexible & the affair has dropped.
Mr. Rose (the Envoy) is the author of the Report of the Committee of the House of Commons relative to the W. Indies which I sent you last Summer.  Mr. Percival & Ld Hawkesbury are the reputed Authors of the new blockading Plan.  I shd. suspect Mr. Geo. Rose (the elder) of a great Share in it.
The French Gov. is said to have issued a new Decree (dated at Milan Novr. 25th.) under which the Decree of Novr. 1806. will be executed according to its Letter.  I have not seen the Decree altho it is in England; but it will probably be published in the Courier of tonight which I will enclose.
The French Decree of the 18th. of Novr. (dated at Fontainbleau), you will see in the papers herewith sent.
I beg you to pardon this long & hasty Letter.  I have the Honor to be. Dear Sir.  with sincere attachment DYour Most Ob. Serv

Wm: Pinkney

